131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David M. PELTON, Plaintiff-Appellant,v.KANSAS CITY BOARD OF POLICE COMMISSIONERS, Plaintiff-Appellee,Mark Colley, Kansas City Police Officer, Defendant,James F. Ralls, Jr., Commissioner;  Jack W.R.Vice-President, Commissioner;  Dona Boley,Commissioner;  Dr. Daniels Stacey,Commissioner;  Mayor EmanuelCleaver,Commissioner,Defendants-Appellees.
No. 97-2443.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 13, 1997.Filed Nov. 18, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
David M. Pelton filed this 42 U.S.C. § 1983 complaint against the Kansas City Board of Police Commissioners and its members (collectively, "the Board"), as well as Kansas City Police Officer Mark Colley.  The Board separately answered and later moved for summary judgment, which the district court1 granted.  The court noted that the resolution of the Board's motion "in no way affects [Pelton's] case against [Colley]."  Pelton appeals the grant of summary judgment to the Board.


2
Because the district court has not disposed of Pelton's claim against Colley and did not direct the entry of a final judgment for the Board or state its order should be immediately appealable, we lack jurisdiction over this appeal.  See 28 U.S.C. §§ 1291, 1292(b);  Fed.R.Civ.P. 54(b).


3
Accordingly, we dismiss this appeal for lack of jurisdiction.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri